Citation Nr: 0618892	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been 
received.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right below-the-knee 
amputation as a result of VA medical treatment in November 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1959 to July 
1961.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for a right knee disability on the grounds that 
new and material evidence to reopen the claim had not been 
received, and also denied compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a right below-the-
knee amputation as a result of VA medical treatment in 
November 1999.  The veteran filed a Notice of Disagreement in 
March 2002, and the RO issued a Statement of the Case (SOC) 
in August 2003.  The veteran filed a Substantive Appeal in 
October 2003, and the RO issued Supplemental SOCs (SSOCs) in 
May and July 2005.

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
a November 2001 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The November 2001 RO letter also 
failed to notify the veteran of the criteria or evidence 
needed to reopen his claim for service connection for a right 
knee disability.  The United States Court of Appeals for 
Veterans Claims (Court) has since also held that a veteran 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, No. 04-81 (U. S. Vet. 
App. March 31, 2006).  Moreover, the November 2001 RO letter 
failed to notify the veteran of the criteria or evidence 
needed to substantiate his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
below-the-knee amputation as a result of VA medical treatment 
in November 1999.  Action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, due process of law requires a remand of these matters 
for full compliance with the VCAA's notice requirements.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2004)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).  
The RO should also ensure that its notice to the appellant 
meets the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
and Kent, as appropriate.

After providing the required notice, the RO should obtain any 
additional such evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  However, as the 
petition to reopen this veteran's claim for service 
connection for a right knee disability on appeal was filed in 
July 1999, the RO should have cited to and applied the former 
version of 38 C.F.R. § 3.156(a) that is applicable to claims 
filed prior to August 29, 2001.  In this case, the August 
2003 SOC erroneously cited to and applied the revised version 
of 38 C.F.R. § 3.156(a), effective August 29, 2001 and 
applicable to claims filed on and after that date.  Hence, 
the appellant has been furnished notice of the wrong criteria 
that governs his claim.  To avoid prejudice to the appellant, 
the Board finds that the RO should consider the claim 
pursuant to, and give him notice of, the correct, former 
version of 38 C.F.R. § 3.156 in the first instance.

The Board also finds that specific additional development is 
warranted with respect to the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
below-the-knee amputation as a result of VA medical treatment 
in November 1999.  

The veteran contends that improper VA medical treatment in 
November 1999 led to his right below-the-knee amputation.  He 
asserts that the VA failed to properly and timely diagnose 
and treat his right leg pain and to amputate a gangrenous 
right      2nd toe in November 1999, which failure resulted 
in the spread of the gangrenous infection that led to right 
below-the-knee amputation in May 2000.  

In August 2003, N. Balistreri, M.D., opined that the VA could 
have attempted to amputate the veteran's right 2nd toe in 
order to save the remainder of his right leg.

Under the circumstances, the Board finds that examination of 
the veteran for the purposes of obtaining a medical opinion 
is warranted.  After associating with the claims file any 
pertinent records and/or responses received, the RO should 
arrange for the veteran to undergo VA examination and to 
obtain a medical opinion as to whether the proximate cause of 
his right below-the-knee amputation in May 2000 was VA fault 
as a result of failure to properly and timely diagnose and 
treat his right leg pain and to amputate a gangrenous right 
2nd toe in November 1999.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2005). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file a copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his representative notification of the 
duties to notify and assist imposed the 
VCAA, specifically as regards the 
petition to reopen the claim for service 
connection for a right knee disability, 
and the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate each 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim for service 
connection for the right knee disability, 
as well as what is needed to substantiate 
the underlying claim for service 
connection on the merits, pursuant to the 
Kent decision (cited to above).  The 
letter should also include a summary of 
the evidence currently of record that is 
pertinent to each claim. 

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After any records and/or responses 
from any contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a physician at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
proximate cause of the veteran's May 2000 
right below-the-knee amputation was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in November 1999, or (b) an event not 
reasonably foreseeable.  In reaching his 
opinion, the physician should address the 
matter of whether, in treating the 
veteran's right leg in November 1999, the 
VA failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.  The doctor should 
specifically consider and comment upon 
(a) the veteran's contentions that the VA 
failed to properly and timely diagnose 
and treat his right leg pain and to 
amputate a gangrenous right 2nd toe in 
November 1999, and that such failure 
resulted in the spread of the gangrenous 
infection that led to a right below-the-
knee amputation in May 2000, and (b) Dr. 
Balistreri's August 2003 opinion that the 
VA could have attempted to amputate the 
veteran's right 2nd toe in order to save 
the remainder of his right leg.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, former version of 
38 C.F.R. § 3.156(a) applicable to claims 
to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.361 (2005), and, as 
appropriate, 38 C.F.R. § 3.655.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, to include the 
former version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed 
prior to August 29, 2001, and 38 C.F.R. 
§ 3.361, as well as clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

